Citation Nr: 0711036	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  02-11 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for lumbosacral strain.

3. Entitlement to service connection for cellulitis of the 
legs.

4. Entitlement to service connection for a generalized 
anxiety disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to June 
1976, with 27 days of active duty for training (ACDUTRA) in 
July 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied service connection for 
hepatitis C, a lumbosacral strain, cellulitis of the legs, 
and a generalized anxiety disorder.  
This case was remanded in November 2003 for additional 
development.  



FINDINGS OF FACT

1.  Hepatitis C was not innocently acquired while serving in 
the line of duty.

2.  A lumbosacral strain is not shown by competent medical 
evidence to have a nexus to service.

3.  Cellulitis of the legs is not shown by competent medical 
evidence to have a nexus to service.

4.  A generalized anxiety disorder was not shown in service, 
a psychosis was not compensably disabling within the one-year 
period following the veteran's discharge from active duty.




CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred or aggravated during the 
veteran's military service. 38 U.S.C.A. §§ 105, 1110, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.301, 3.303 (2006).

2.  A lumbosacral strain was not incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

3.  Cellulitis of the legs was not incurred in or aggravated 
by military service. 38 U.S.C.A. §§ 1110, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

4.  A generalized anxiety disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2001 and June 
2004 correspondence, amongst other documents considered by 
the Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disabilities on appeal.  The 
claims were readjudicated in November 2005 and February 2006 
supplemental statements of the case.  The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disabilities 
on appeal is harmless because the Board has determined that 
the preponderance of the evidence is against the claims. 
Hence, any questions regarding what ratings or effective 
dates would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant.


Criteria

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
 
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With the above in mind, direct service connection may be 
granted only when a disability was incurred or aggravated in 
the line of duty and was not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his abuse of alcohol or drugs. 38 C.F.R. 
§ 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct. However, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct. Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct. Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin. 
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin. 
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of drugs by the person on whose service benefits are 
claimed. Drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or non- prescription 
drugs for a purpose other than the medically intended use, or 
the use of substances other than alcohol to enjoy their 
intoxicating effects. 38 C.F.R. § 3.301(d); See also 38 
U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990. See 
VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (February 10, 
1998).

Pertinent laws and regulations provide that certain chronic 
disabilities, including a psychosis will be presumed to have 
been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of separation 
from active duty.  38 C.F.R. §§ 3.307, 3.309.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Background

The service records contain clinical records from December 
1974 and January 1975 which notes the veteran on two 
occasions was found to be acutely intoxicated.  The service 
medical records are silent as to any complaints, treatment, 
or diagnoses of hepatitis C, a lumbosacral strain, cellulitis 
of the legs, or a generalized anxiety disorder.  The 
separation examination in May 1976 was normal and did not 
note any tattoos.

In August 1981, the veteran was admitted to Brick House 
Medical Center for treatment of drug and alcohol abuse. 

A January 1982 private medical record from Ronald J. 
Dougherty, M.D., noted that the veteran had been treated 
since November 1981 for a history of multiple drug and 
alcohol abuse.  He reported drinking a case of beer and a 
fifth of gin or vodka daily.  He also ingested Seconal, 
Valium, cocaine, and smoked a few joints daily.  

Subsequently medical records from the VA Medical Center 
(VAMC) in Syracuse, New York reveal extensive treatment 
records and numerous hospitalizations for repeated severe 
alcohol and polysubstance abuse from about November 1991 to 
the present.  A 1993 hospitalization record noted the 
veteran's report of a twenty year history of alcohol 
dependence and intoxication.  An October 1996 hospitalization 
record noted diagnoses of depressive disorder; alcohol 
dependence; a generalized anxiety disorder; PTSD; barbiturate 
abuse; and a herniated disk disorder. A January 2006 
hospitalization summary noted diagnoses of a generalized 
anxiety disorder; a history of a polysubstance abuse 
including alcohol, benzodiazepines, and opiates; a history of 
substance-induced mood disorder; dependent personality 
traits; and chronic pain.

At a VA examination in October 1996, conducted while the 
veteran was hospitalized at the VAMC psychiatric service, he 
was diagnosed with organic anxiety, and hepatic fibrosis.  A 
liver biopsy in September 1996 found the veteran positive for 
hepatitis C.  He reported being bothered with a herniated 
disk and sciatic nerve syndrome since 1991.  The pertinent 
diagnoses were hepatic fibrosis possibly related to hepatitis 
C, an anxiety disorder, depression, and chronic sciatica.

At a VA examination in March 1998, the veteran reported 
complaining of abdominal pain about three years prior. A 
liver biopsy discovered alcoholic steatosis with early 
fibrosis.  The veteran also recalled intermittent jaundice. 
The examiner noted that the veteran had been hospitalized at 
the VAMC in January 1998 for left leg cellulitis.  This did 
not initially respond to antibiotics and he underwent 
multiple antibiotics and intravenous treatment.  He denied a 
history of any lower extremity trauma.  He reported injuring 
his lower back lifting an air conditioner while working at 
the VAMC several years ago.  Examination revealed a slightly 
anxious veteran.  There were numerous spider angiomas on his 
upper chest and extremities which was consistent with liver 
disease.  There was trace edema in the left lower leg.  The 
diagnoses were hepatic steatosis secondary to hepatitis C or 
alcohol abuse, an anxiety disorder, depression, lumbar disk 
disease, status post left leg cellulitis with leg pain and 
weakness, and left thigh atrophy.  

The medical file contains voluminous treatment records going 
back to the 1980's.  These records note the appellant's self 
reported histories of an in-service low back injury, left leg 
injury, exposure to blood, unprotected sex, and anxiety 
causing stress.  They do not, however, record any medical 
opinion linking any low back disorder, left foot cellulitis, 
general anxiety disorder, or hepatitis C to service.  This 
specifically includes consideration of a May 2000 statement 
from a VAMC Syracuse physician.

The file also contains a Social Security Administration 
determination dated in August 2000 which found the veteran to 
be disabled as of August 1999.  His primary disorder was 
diabetic peripheral neuropathy, and his secondary disorder 
was chronic liver disease and cirrhosis.

a. Hepatitis C

The veteran has claimed that hepatitis C was caused by his 
exposure to blood during service, by engaging in unprotected 
sex, and/or by sharing razors with other seamen.  

The service medical records, including the enlistment and the 
May 1976 separation examinations, were negative for 
complaints, diagnoses, or treatment related to hepatitis C. 
The enlistment examination did not reveal that the veteran 
entered military service with a tattoo, nor did the 
separation examination note any tattoos.

In September 1996, the veteran was determined to have 
contracted hepatitis C.  He subsequently filed a claim for 
service connection for hepatitis C which purportedly was 
incurred during service from 1974 to 1976. 

The voluminous VAMC treatment records reveal a long history 
of alcohol and polysubstance abuse.  The veteran has been 
diagnosed with alcohol related cirrhosis and end stage liver 
disease.  There is, however, no competent evidence which 
links the veteran's hepatitis C as a result of any inservice 
unprotected sex, inservice tattooing, or inservice exposure 
to blood to include due to sharing razors, etc. Without 
competent evidence linking service to the appellant's 
currently diagnosed hepatitis C the preponderance of the 
evidence is against the claim. See 38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(m), 3.301(d); VAOPGCPRECs 7- 99 and 2-98 
(payment of compensation for a disability that is a result of 
a veteran's own drug abuse is precluded by law.).   Hence, 
the claim is denied.

In reaching this decision the Board considered the veteran's 
statements that he contracted hepatitis C because of in-
service blood exposure, or as a result of unprotected sex.  
His lay opinion, however, is not a competent medical 
opinion.  As such, standing alone it is  insufficient to 
raise a reasonable doubt. The claim must be denied.


b.  Lumbar strain

A review of the service medical records shows no reference to 
complaints, finding or diagnosis of low back disability. The 
separation examination was negative. VA Medical Center 
clinical treatment records document his report of an on the 
job accident, several years after service, in which he 
suffered a herniated disk.  At a VA examination in October 
1996, the veteran reported being bothered with a herniated 
disk and sciatic nerve syndrome since 1991.  In addition, no 
lumbosacral strain has been linked to service by competent 
evidence.

In this respect, the Board has reviewed the extensive VAMC 
medical records from the 1980's to the present. While the 
records show that the veteran reported injuring his lower 
back in service while moving ammunition, and that he has 
since continued to experience low back pain, no clinician 
has addressed the etiology of any current low back disorder. 
Evidence which is simply unenhanced information recorded by a 
medical examiner does not constitute competent medical 
evidence. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

As there is no competent evidence supporting the veteran's 
theory, or any other theory of entitlement, the claim is 
denied.

c.  Cellulitis of the left leg

A review of the service medical records shows no reference to 
complaints, finding or diagnosis of cellulitis of the legs. 
The separation examination was negative. VAMC clinical 
treatment records from 1998, 22 years after the veteran's 
active duty, document his hospitalization and treatment for 
left leg cellulitis.  He denied a history of any lower 
extremity trauma. 
 
The Board has reviewed the extensive VAMC medical records 
from the 1980s to the present. While the records show that 
the veteran reported to treating clinicians that he injured 
his left leg in service, no clinician has ever linked 
cellulitis to a service injury.  Rather, VA clinicians noted 
in the treatment records that cellulitis was commonly linked 
to alcohol and drug abuse.   

As there is no competent evidence supporting the veteran's 
theory of entitlement, the claim is denied.

d.  Generalized anxiety disorder 

The post-service medical records do not show the presence of 
a psychiatric disability until 1981 when the veteran was 
treated for alcohol abuse.  The file contains extensive 
medical and psychiatric treatment records from 1980's to the 
present.  These records show diagnoses of several psychiatric 
disorders, as well as chronic alcohol and polysubstance 
abuse.  

Statements from the veteran and his parents, including his 
mother's statement received with the October 1999 Written 
Brief Presentation, are to the effect that the appellant has 
mental problems. The statements of the veteran are to the 
effect that he has a generalized anxiety disorder due to the 
pressures of military service as well as several incidences 
including the suicide death of a comrade on the bunk over the 
veteran, and the death of another comrade from an overdose of 
drugs. (The Board notes that these deaths were claimed 
as stressors in a previous claim of entitlement to service 
connection for PTSD which was denied by the Board in February 
2000.  That claim was denied due to a lack of any independent 
verification that the stressors occurred inservice despite 
VA's effort to verify the claim through inquiries to the U.S. 
Armed Services Center for Research of Unit Records.)  

The veteran's generalized anxiety disorder was first 
diagnosed many years after his period of service.  There is 
no competent evidence linking a generalized anxiety disorder 
to service.  Therefore, after considering all of the evidence 
of record, the Board concludes that service connection must 
be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  

e.  Summary

In reaching the above conclusions, the Board has not 
overlooked statements to VA from the veteran or his 
representative.  Lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay 
statements as to the origins of a current disability, 
however, are not probative because lay persons are not 
competent to offer medical opinions. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claims.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for hepatitis C is denied.

Service connection for a lumbosacral strain is denied.

Service connection for cellulitis of the legs is denied.

Service connection for a generalized anxiety disorder is 
denied.


_____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


